Citation Nr: 1825896	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-44 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from May 1965 to April 1968

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD symptoms are reflective of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.14, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 7104 (West 2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).
Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in October 2014.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in August 2014 and April 2015.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different rating during the course of the appeal, the assignment of staged ratings would be necessary.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court of Appeals for Veteran's Claims held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  As can be seen in the above description of Diagnostic Code 5235, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the Veteran's GERD.  Thus, pursuant to Jones, the Board may not deny entitlement to a higher disability rating based on the fact that the Veteran's use of medication lessens his symptoms.  Accordingly, the Board must determine what the Veteran's symptoms would be, absent his use of medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. §  4.130, DC 9413.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula. The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (emphasis added). The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Thus, the Board will consider all psychiatric symptomatology when assessing the ratings.

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-5 no longer utilizes GAF scores. DSM-5 is applicable for cases certified to the Board on or after August 4, 2014. This case was certified to the Board in February 2018 and thus is controlling here.

PTSD

After review of the relevant medical and lay evidence, the Board finds that a rating  of 50 percent disabling for PTSD is warranted throughout the rating period on appeal.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.14, 4.130, DC 9411 (2017).  The reasons and bases for this conclusion will be set forth below.  

In records leading up to the rating period on appeal, and thus potentially relevant to the period in question, the Veteran described ongoing symptoms during an August 2014 VA examination that included:  depressed mood; anxiety; chronic sleep impairment; and mild memory loss, such as forgetting names, directions or recent events.  In addition, he expressed frequent nightmares, marital problems, and a lack of an interest in intimacy.  See VA Examination August 2014.  The VA examiner observed that the Veteran was casually dressed; had good grooming; good eye contact; had clear and coherent speech; he was cooperative but was vague and general  in answers at times; displayed a depressed mood; and showed diminished attention/concentration.  Moreover, there were no indications of suicidal ideations or hallucinations.  The VA examiner concluded that the Veteran's occupational and social impairment was reflective of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

During mental health counseling in January 2015, the Veteran revealed he was experiencing panic attacks more often due to military sexual trauma (MST).  See Medical Treatment February 2014 to March 2015.  The MST issues were cited as the cause of some of his marital issues, which had led to him having multiple marriages.  Id.  

In February 2015, the Veteran reported during treatment that his wife had moved from the family home and he was seeking a divorce.  Id.  He revealed that he had filed for divorce on three prior occasions but had decided to reconcile.  Notably, he told the clinician that he decided to play "Russian Roulette" and placed a single round in the chamber of a revolver, whereupon he spun the chamber but decided not to pull the trigger.  Id.  His children learned about the incident and removed firearms from the house.  Despite the revolver incident he reported that he had fleeting thoughts of suicide at times but firmly denied any plan or intent.  Id.  The clinician observed that the Veteran was well groomed; cooperative in demeanor; had average eye contact; his speech was fluent and unpressed; and he seemed goal oriented.  

In April 2015, the Veteran was afforded a VA examination where he reported symptoms of depressed mood; anxiety, chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events.  See VA Examination April 2015.  In addition, he was having fleeting thoughts of suicide with no current or immediate plan.  He stated that thoughts of his children and grandchildren prevented him from wanting to harm himself.  However, he was having sporadic panic attacks that occurred when "pressure builds up and I start screaming and hollering."  Moreover, he reported that he felt his symptoms were getting worse over time and he experienced more depression, social withdrawal, and irritability.  The VA examiner observed that the Veteran was casually dressed, had good grooming, his speech was within normal limits, and his thoughts were logical as well as directed.  The examiner concluded that his occupational and social impairment was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Treatment records from May 2015 to August 2016 reveal that the Veteran was still having nightmares along with a depressed mood.  He denied suicidal or homical ideations along with hallucinations.  Clinical observations annotated he was well groomed, cooperative, had average eye contact; fluent speech that was unpressured; and he was alert and oriented.  See Medical Treatment May 2015 to August 2016.

In September 2017, the Veteran described his symptoms as "to me it's getting (worse)..."  See Medical Treatment August 2016 to February 2018.  He reported that he was still in the process of getting a divorce and there had been a delay.  Notably, he had met a new lady friend and she had been a positive influence on him in terms of exercising and diet.  There were no indications of suicidal ideations, plan or intent.  The clinician observed that he was well groomed, cooperative in demeanor, his speech was fluent and unpressured, he was slightly depressed but alert and goal oriented.  

In February 2018, the Veteran reported continuing to have nightmares, panic attacks and fleeting thoughts of suicide without a plan.  Id.  He stated he had a good holiday season with his new lady friend along with family members.  His divorce had been finalized however he was worried about his new relationship due to his reoccurring panic attacks related to MST.  Id.  Clinical observations revealed that he was appropriately dressed but anxious; erect in posture; alert and oriented; cooperative; his speech was a normal rate; his mood was anxious and he continued to have fleeting thoughts of suicide.  

Lastly, Medical Treatment records from February 2018 to April 2018 reveal the Veteran continuing to have recurrent MST issues, nightmares, and panic attacks.  See Medical Treatment February 2018 to April 2018.  He described the panic attacks occurring more frequently and with increased severity during a March 2018 treatment session.  Id.  The following month in April 2018 he stated that he was still having fleeting thoughts of suicide although he had no plan.  Clinical observations noted his appearance was appropriate for someone that was depressed; he was oriented and alert; cooperative; displayed a normal rate of speech; and he was anxious.  Moreover, he was continuing to have problems with his short term memory.  Homicidal ideation or hallucinations were not present.

The Board acknowledges the symptoms shown in the clinical record and described in the lay evidence.  The disability picture revealed in this case is deemed commensurate with a 70 percent rating.  In so finding, the Board notes the Veteran's significant interpersonal difficulties, as demonstrated by his many failed marriages, his recurring suicidal ideation and his impulsive behavior such as playing Russian Roulette.  Additionally, the most recent examination indicates heavy drinking.    

The Board further finds that a rating in excess of 70 percent is not warranted for any portion of the rating period on appeal, as total occupational and social impairment has not been demonstrated.  Indeed, despite his relationship problems, the Veteran does seek companionship; after each divorce he has entered a new relationship.  Moreover, the Veteran has contact with his children and at his most recent examination described his relationship with them as "good."

In sum, the preponderance of evidence shows a disability picture commensurate with a 70 percent disability rating.    


ORDER

Entitlement to an increased rating of 70 percent disabling is granted.


REMAND

The United States Court of Appeals for Veterans Claims (CAVC) has held that a TDIU claim is part and parcel of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has granted an increased rating to 50 percent disabling for the Veteran's PTSD disability.  The Board notes the RO has not addressed the Veteran's employability now that he has a higher PTSD rating. On remand, the AOJ is to obtain an opinion regarding the functional impairment caused by the Veteran's service-connected disabilities to include the increased PTSD rating of 70 percent disabling.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and determine if he has had any further VA treatment after April 11, 2018.  If so, then request those records from the VA.  

2.  After completion of #1, schedule the Veteran for an examination to provide comment on the functional impairment caused by the Veteran's service-connected disabilities.  The examiner is to review the claims file to become familiar with the pertinent medical history and status of each disability.  In doing so, the clinician is to note the Veteran's education as well as his past work experience.  For each service-connected disability, the examiner should identify how this would impact the Veteran's ability to work.  For example, any expected physical limitations should be noted, as well as any expected disabilities caused by the Veteran's PTSD symptoms and diabetes, or medications taken for any service-connected disability.  (If separate examinations are necessary to evaluate various disabilities, such as PTSD, then such may be arranged.)

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case, provide the requisite response period, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


